Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered March 24, 2015 in a proceeding pursuant to Family Court Act article 6. The order granted the violation of visitation petition of Kristin M. Dawley, as amended, and granted the violation of visitation petition of Sean T. Dawley.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Dawley v Dawley ([appeal No. 2] 144 AD3d 1501 [2016]).
Present—Centra, J.P., Peradotto, Lindley, Curran and Troutman, JJ.